Title: To Benjamin Franklin from Robert Montgomery, 5 April 1778
From: Montgomery, Robert
To: Franklin, Benjamin


Please Your Excellency
Alicant 5th: April 1778
Being Established here about twelve Months and finding I have Acquired Business and Consequence in this Place Suffitient to Enable me to render your Excely. or the Honourable Cause you are Imploy’d in, any Services that May be Required on this Part of the Coast of Spain, I think it My duty to Make you A Tender of My Services and to Assure Your Excy. that nothing Could Give me More Happiness than that of Promoting the Welfare of the united Collonies as far as my weke Abilitys will Permit. Same time request you will send me a Certificate of what I am Least Spain Declareing war against England I Should be Treated as a British Subject and Sent out of the Countrey and Perhaps have All my Effects Confiscated. But least you Should not Recollect or know me I Must beg lave to Refer you to Mr. Thomas Morris or to any of the Captains of Ships Belonging to Philadelphia of which I was one many years and Inclose for your Inspection a Certificate from the Customhouse at Hampton in Virgenia the Only Paper I have Left of the kind which may satisfy you as to that Perticular. James Montgomery who Commanded in the Gallies of the Continent when they Defated the two English men of war in the Delewar is My Brother. These Circumstances I Mention as its Absolutely Necessary you Should acknoledge me in time as the Spanish Governor might not take my Bear word for what I Am and so long before I Could Get the Necessary Credentials from home I Might Be Ruined in the Interim and Notwithstanding they Might Make Some Restitution afterwards I Could never Expect Above one Third of the Damages.
I Most Humbly and Earnestly Request your Excely. will Honor me with an Imediate Answer and the Credentials that my Situation demands and Justice Entitles me to and you may Command Your Excellencys Most Obedient Humble Servant
Robt Montgomery
This is a Place of Very Considerable Trade and no American Established here but my Self.
 
Addressed: To / His Excely. Dor. Franklin / Paris
Notation: Letter Rob. Montgomery to Dr F 3d April 1778
